DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, the prior art does not teach “…a display panel; a display driver integrated circuit (IC) configured to drive the display panel; and a processor operatively connected with the display panel and the display driver IC, wherein the display driver IC is configured to: set an operating mode including a first operating mode having a first refresh rate and a first scan time, a second operating mode having the first refresh rate and a second scan time, and a third operating mode having a second refresh rate and the second scan time, receive an image data stream from the processor, and output the image data stream in one of the operating mode through the display panel.”
Regarding claims 14-18, the prior art does not teach “…setting an operating mode including a first mode having a first refresh rate and a first scan time, a second mode having the first refresh rate and a second scan time, and a third mode having a second refresh rate and the second scan time, at a display driver IC to drive the display panel; receiving, at the display driver IC, an image data stream from a processor of the electronic device; and outputting the image data stream through the display panel in one of the operating mode.”
Regarding claims 19-20, the prior art does not teach “…setting an operating mode including a first operating mode having a first refresh rate and a first scan time, a second operating mode having the first refresh rate and a second scan time, and a third operating mode having a second refresh rate and the second scan time; displaying an image by using a display panel operatively connected with the processor; receiving a user input onto the display panel; identifying the operating mode corresponding to the received user input; and displaying another image associated with the image, based on the identified operating mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Choi et. al. [2020/0043432], Bae et. al. [2019/0057643], Kim et. al. [2018/0301121], Woo et. al. [10,043,492], Kong et. al. [2018/0053463], Jang et. al. [2018/0018910].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625